DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Summary
The amendment and response filed on 11/18/2020 are acknowledged. Claim 16 has been amended. The status of clams is as follow:
Claims 4 and 8 were canceled.
 Claims 1-3, 5-7, 9-20 are pending and considered. 
Claim Rejections - 35 USC § 112
The rejection of Claim 16 has been removed necessitated by Applicants’ amendment.
Claims 1-3, 5-7, 9-20 are allowed. 
            Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: No prior art teaches or suggests an immunogenic composition and a method for using the same, which composition comprises one or more M. tuberculosis, Mycobacterium vaccae (M. vaccae) or Mycobacteroium bovis (M. bovis) antigens, intranasally administering a second vaccine component comprising a Stimulator of Interferon Genes (STING) activator, wherein the STING activator is a cyclic dinucleotide (CDN).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
     				Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648